                    Case 19-50256-BLS         Doc 37     Filed 05/26/20      Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 7

    JEVIC HOLDING CORP., et al., 1                               Case No. 08-11006 (BLS)

                             Debtors.                            (Jointly Administered)

    THE CIT GROUP/BUSINESS CREDIT, INC., as
    agent for itself and the Lender Group,

                             Plaintiff,

              vs.                                                Adv. No.: 19-50256 (BLS)

    JEVIC         HOLDING           CORP.;          JEVIC
    TRANSPORTATION, INC.; CREEK ROAD
    PROPERTIES, LLC; GEORGE L. MILLER, solely
    in his capacity as Chapter 7 Trustee of the bankruptcy
    estates of Jevic Holding Corp., et al.; THE
    GOODYEAR TIRE & RUBBER CO.; ACTION
    CALENDAR & SPECIALTY CO., INC.; IRVING
    OIL      CORPORATION;          HARTFORD          FIRE
    INSURANCE COMPANY; THE ILLUMINATING
    COMPANY;           PITNEY      BOWES         GLOBAL
    FINANCIAL SERVICES, LLC; WILLIAMS
    SCOTSMAN, INC.; SUNGARD AVAILABILITY
    SERVICES LP; PACHULSKI STANG ZIEHL &
    JONES       LLP;      MORRIS       ANDERSON         &
    ASSOCIATES; and KLEHR, HARRISION,
    HARVEY, BRANZBURG & ELLERS LLP,

                             Defendants.

        CHAPTER 7 TRUSTEE’S MOTION TO DISMISS ADVERSARY COMPLAINT

             Pursuant to Fed. R. Civ. P. 12(b)(6), made applicable to this adversary proceeding pursuant

to Fed. R. Bankr. P. 7012(b), George L. Miller, the Chapter 7 Trustee for the estates of the above-



1
             The Debtors in this Chapter 7 case, along with the last four digits of the Debtors’ federal
             tax identification numbers are: Jevic Holding Corp. (8738); Creek Road Properties, LLC
             (9874); and Jevic Transportation, Inc. (3402).



13471649
               Case 19-50256-BLS        Doc 37      Filed 05/26/20    Page 2 of 2




captioned Debtors, moves to dismiss the Complaint for: (I) Declaratory Relief and (II) Restitution

of Certain Funds Distributed Under Vacated Approval Order (the “Complaint”) filed by The CIT

Group/Business Credit, Inc. The reasons and authorities supporting dismissal are further set forth

in the attached Opening Brief in Support of the Chapter 7 Trustee’s Motion to Dismiss Adversary

Complaint filed contemporaneously herewith.


Dated: May 26, 2020                                  BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware                            & ARONOFF LLP

                                                      /s/ Michael J. Barrie
                                                     Michael J. Barrie (No. 4684)
                                                     Jennifer R. Hoover (No. 5111)
                                                     Kevin M. Capuzzi (No. 5462)
                                                     Sean A. Meluney (No. 5514)
                                                     Matthew D. Beebe (No. 5980)
                                                     222 Delaware Avenue, Suite 801
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 442-7010
                                                     Facsimile: (302) 442-7012
                                                     mbarrie@beneschlaw.com
                                                     jhoover@beneschlaw.com
                                                     kcapuzzi@beneschlaw.com
                                                     smeluney@beneschlaw.com
                                                     mbeebe@beneschlaw.com

                                                     Special Litigation Counsel for George L.
                                                     Miller, Chapter 7 Trustee




                                                2
